Case 5:20-cv-05060-TLB Document 21        Filed 03/22/21 Page 1 of 1 PageID #: 545




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION


WHITNEY L. HARPER                                                        PLAINTIFF

V.                           CASE NO.: 5:20-CV-5060

ANDREW M. SAUL, Commissioner,
Social Security Administration                                         DEFENDANT

                                    JUDGMENT

      IT IS HEREBY ORDERED AND ADJUDGED that for the reasons stated in the

Magistrate Judge’s Report and Recommendation, the Administrative Law Judge’s decision

is AFFIRMED and Plaintiff’s case is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED AND ADJUDGED on this 22nd day of March, 2021.


                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
